Citation Nr: 0024023	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  98-08 510 A	)	DATE
	)
	)


THE ISSUES

1.  Whether a March 18, 1982, Board decision which denied 
entitlement to service connection for a nervous disorder was 
clearly and unmistakably erroneous.

2.  Whether an October 20, 1982, Board decision which denied 
entitlement to service connection for a nervous disorder was 
clearly and unmistakably erroneous.

3.  Whether an April 14, 1998, Board decision which found 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder was clearly and unmistakably erroneous.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
November 1953 and from December 1953 to February 1955.

This motion seeks revision of decisions of the Board of 
Veterans' Appeals (Board) issued on March 18, 1982, and 
October 20, 1982, which denied entitlement to service 
connection for a nervous disorder, and of a Board decision 
issued on April 14, 1998, which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder.


FINDINGS OF FACT

1.  There is no clear and unmistakable error of fact or law 
which, had it not been made, would have resulted in a 
manifestly different outcome in a March 18, 1982, Board 
decision which denied entitlement to service connection for 
nervous disorder.

2.  There is no clear and unmistakable error of fact or law 
which, had it not been made, would have resulted in a 
manifestly different outcome in an October 20, 1982, Board 
decision which denied entitlement to service connection for 
nervous disorder.

3.  There is no clear and unmistakable error of fact or law 
which, had it not been made, would have resulted in a 
manifestly different outcome in an April 14, 1998, Board 
decision which found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  A March 18, 1982, Board decision which denied entitlement 
to service connection for a nervous disorder was not clearly 
and unmistakably erroneous.  38 U.S.C.A. §§ 5107, 7111 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 20.1400-20.1411 (1999).

2.  An October 20, 1982, Board decision which denied 
entitlement to service connection for a nervous disorder was 
not clearly and unmistakably erroneous.  38  U.S.C.A. 
§§ 5107, 7111 (West 1991 & Supp. 1999); 38 C.F.R. §§ 20.1400-
20.1411 (1999).

3.  An April 14, 1998, Board decision which found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder was not clearly and unmistakably erroneous.  38 
U.S.C.A. §§ 5107, 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.1400-20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has filed a motion which was received by the 
Board in June 1999 wherein he seeks revision of Board 
decisions issued on March 18, 1982, and October 20, 1982, 
which denied entitlement to service connection for a nervous 
disorder, and of a Board decision issued on April 14, 1998, 
which found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  The veteran contends 
that those Board decisions were clearly and unmistakably 
erroneous and that they should be revised in order that 
entitlement to service connection for a psychiatric disorder 
may be granted.  After a review of the record, the Board 
finds that the veteran's contentions are not supported by the 
evidence, and his motion is denied.

The regulations provide that clear and unmistakable error is 
a very specific and rare kind of error.  It is the kind or 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for that error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a) (1999).  Review for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  38 C.F.R. 
§ 20.1403(b) (1999).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c) (1999).  The 
regulations also list examples of situations that are not 
clear and unmistakable error:  (1) A new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) The Secretary's failure to fulfill the duty to 
assist; and (3) A disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (1999).  Clear 
and unmistakable error also does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e) (1999).

The Board decisions issued on March 18, 1982; October 20, 
1982; and April 14, 1998, address other issues in addition to 
the veteran's claim of entitlement to service connection for 
a nervous disorder or psychiatric disorder.  However, the 
veteran's motion for revision of those decisions only 
specifies the issues of entitlement to service connection for 
a nervous disorder and whether new and material evidence was 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  Furthermore, the 
veteran's motion for revision of those decisions does not 
specify any error of fact or law with regard to the other 
issues considered in those decisions.  Therefore, the Board 
finds that the veteran's motion pertains to those Board 
decisions only inasmuch as they denied his claims of 
entitlement to service connection for a nervous disorder and 
found that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for a 
psychiatric disorder.

I.  Whether a March 18, 1982, Board decision which denied 
entitlement to service connection for a nervous disorder was 
clearly and unmistakably erroneous.

A March 18, 1982, Board decision denied entitlement to 
service connection for a nervous disorder.  That decision 
found that the veteran's inservice medical records confirmed 
a long-term disturbance of personality rather than an 
acquired psychiatric disorder in the nature of a psychosis or 
neurosis.  The Board found that a personality disorder was 
present in service and that the evidence did not show any 
neurosis in service, to include the anxiety reaction with 
which the veteran was first diagnosed in 1980.  That decision 
further found that no psychosis was present in service and 
that the evidence did not show that any psychosis manifested 
to a compensable degree within one year following the 
veteran's separation from service.

The law in effect at the time of the March 1982 Board 
decision provided that service connection could be granted 
for a disease or injury incurred in or aggravated by service.  
38 U.S.C. § 310 (1982).  Presumptive service connection could 
be established where a psychosis manifested to a compensable 
degree within one year following the veteran's separation 
from service.  38 C.F.R. §§ 3.307, 3.309 (1982).  Congenital 
and developmental defects such as a personality disorder were 
not diseases within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (1982).

The Board finds that there is no error of fact or law in the 
March 1982 which compels a manifestly changed outcome.  The 
evidence showed that the veteran was diagnosed with a 
personality and character disorder while in service.  The 
evidence showed subsequent diagnoses of a personality 
disorder.  The earliest evidence of record which showed that 
the veteran was diagnosed with an anxiety reaction, a 
neurosis, was dated in 1980.  The earliest evidence of record 
which showed that the veteran was diagnosed with paranoid 
schizophrenia, a psychosis, was dated in 1980.  There was no 
medical evidence of record which provided any opinion which 
related the veteran's anxiety reaction or psychosis to 
service, to any disease or injury incurred in or aggravated 
by service, or to his inservice diagnoses of character and 
behavior disorder, passive aggressive reaction, or emotional 
instability reaction.  The Board further finds that the 
finding of the Board in the March 1982 that the veteran's 
inservice diagnoses constituted a diagnosis of personality 
disorder was plausible and did not represent any clear and 
unmistakable error of fact or law.  Furthermore, there was no 
evidence of record which showed that a psychosis manifested 
to a compensable degree within one year following the 
veteran's separation from service.  Thus, the Board finds 
that the facts as known and the extant law did not compel a 
manifestly changed outcome.

The veteran has specifically alleged that VA did not properly 
consider that he had been awarded the Combat Infantryman's 
Badge.  The Board notes that the evidence of record does not 
indicate that the veteran was awarded the Combat 
Infantryman's Badge.  In addition, the Board notes that the 
evidence of record at the time of the March 1982 Board 
decision did not include any competent medical evidence which 
attributed any mental disorder to the veteran's having 
engaged in combat with the enemy.  Therefore, the Board finds 
that the evidence of record did not compel a manifestly 
changed outcome.

Accordingly, the Board finds that a March 18, 1982, Board 
decision which denied entitlement to service connection for a 
nervous disorder was not clearly and unmistakably erroneous 
and the veteran's motion for revision of that decision is 
denied.  38 U.S.C.A. § 7111 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 20.1400-20.1411 (1999).

II.  Whether an October 20, 1982, Board decision which denied 
entitlement to service connection for a nervous disorder was 
clearly and unmistakably erroneous.

An October 20, 1982, Board decision, which was a 
reconsideration of the March 1982 Board decision, denied 
entitlement to service connection for a nervous disorder.  
That decision found that repeated psychiatric testing during 
the veteran's service failed to disclose the presence of any 
acquired psychiatric pathology.  A personality disorder with 
emotional instability features was present during service.  
No adequate clinical basis existed to conclude that a 
psychosis manifested to a compensable degree within one year 
following the veteran's separation from service.

The law at the time of the October 1982 Board decision was 
the same as that extant at the time of the March 1982 Board 
decision.  Furthermore, the relevant evidence and facts were 
also substantially the same.

The evidence of record showed that the veteran had a 
personality disorder during service.  The evidence did not 
show that the veteran was diagnosed with an acquired 
psychiatric disorder prior to 1980.  The evidence did not 
show that a psychosis manifested to a compensable degree 
within one year following the veteran's separation from 
service.  The evidence did not show that any acquired 
psychiatric disorder present at that time was related to the 
veteran's service, to any disease or injury incurred in or 
aggravated by service, or to the veteran's inservice 
personality disorder.  The extant law prohibited the 
establishment of service connection for personality 
disorders.  Thus, the Board finds that the facts as known and 
the extant law did not compel a manifestly changed outcome.

The veteran has specifically alleged that VA did not properly 
consider that he had been awarded the Combat Infantryman's 
Badge.  The Board notes that the evidence of record does not 
indicate that the veteran was awarded the Combat 
Infantryman's Badge.  In addition, the Board notes that the 
evidence of record at the time of the March 1982 Board 
decision did not include any competent medical evidence which 
attributed any mental disorder to the veteran's having 
engaged in combat with the enemy.  Therefore, the Board finds 
that the evidence of record did not compel a manifestly 
changed outcome.

The veteran has also alleged that he was diagnosed with a 
psychiatric disorder in service and thus service connection 
should have been granted for his psychiatric disorder.  
However, the March 1982 and October 1982 Board decisions 
found that the veteran's inservice diagnoses of character and 
behavior disorder, passive aggressive reaction, and emotional 
instability reaction constituted diagnoses of a personality 
disorder.  The Board finds that the finding that those 
diagnoses constituted a diagnosis of a congenital or 
developmental personality disorder is a plausible finding 
based upon the evidence of record.  Thus, any dispute the 
veteran may have with such a finding would constitute merely 
a disagreement with the weighing of the evidence.  A 
disagreement as to how the facts were weighed or evaluated 
cannot constitute clear and unmistakable error.

Accordingly, the Board finds that an October 20, 1982, Board 
decision which denied entitlement to service connection for a 
nervous disorder was not clearly and unmistakably erroneous 
and the veteran's motion for revision of that decision is 
denied.  38  U.S.C.A. § 7111 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 20.1400-20.1411 (1999).

III.  Whether an April 14, 1998, Board decision which found 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder was clearly and unmistakably erroneous.

An April 14, 1998, Board decision found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  
That decision found that new and material evidence had not 
been submitted subsequent to a July 1988 Board decision, 
which was the most recent final denial of the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder.

The law in effect at the time of the April 1998 Board 
decision provided that service connection could be 
established for a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection could also be 
established for a disease or injury which was proximately due 
to or the result of a disease or injury incurred in or 
aggravated by service.  38 C.F.R. § 3.310 (1998).  
Furthermore, service connection could be established on a 
presumptive basis where a psychosis manifested to a 
compensable degree within one year following the veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (1998).

The April 1998 Board decision notes that service connection 
for a disability not clearly shown in service requires 
evidence sufficient to show (1) the existence of the current 
disability, (2) the existence of a disease or injury in 
service, and (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained in service.  Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The regulations in effect at the time of the April 1998 Board 
decision provided that congenital or developmental defects 
such as a personality disorder were not diseases or injuries 
within the meaning of applicable legislation and thus service 
connection could not be established for a personality 
disorder.  38 C.F.R. § 3.303(c) (1998).

The law in effect at the time of the April 1998 Board 
decision provided that decision of the Board are final.  38 
U.S.C.A. § 7104 (West Supp. 1997).  A final Board decision 
could not be reopened unless new and material evidence was 
submitted.  38 C.F.R. § 5108 (West 1991).  New evidence meant 
evidence not previously submitted to agency decision makers 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled was so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (1997).  In making this 
determination, VA was directed to consider the evidence added 
to the record since the last final disallowance of the claim 
on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The April 1998 Board decision properly determined that a July 
1988 Board decision which denied entitlement to service 
connection for a chronic acquired psychiatric disorder was 
the most recent final denial.  Therefore, the April 1998 
Board decision evaluated whether new and material evidence 
had been submitted to reopen the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
subsequent to the July 1988 Board decision.

Although the veteran submitted a copious quantity of evidence 
subsequent to the July 1988 Board decision, the vast majority 
of the evidence consisted of duplicate copies of evidence 
already of record in the veteran's claims folder.  Therefore, 
that evidence could not be considered new.  The veteran also 
submitted numerous statements advancing various theories of 
entitlement.  He felt that his psychiatric disorder was 
related to his having been a boxer in service or to 
medications taken in service.  However, the veteran did not 
submit any competent medical evidence to support these 
contentions.

The new evidence which the veteran had submitted did not 
provide competent medical evidence that the veteran's 
psychiatric disorder was incurred in service, that a 
psychosis manifested to a compensable degree within one year 
following the veteran's separation from service, or that his 
current psychiatric disorder was in any way related to his 
service or to his inservice diagnosis of a personality 
disorder.  Therefore, the April 1998 Board found that the new 
evidence was not material.

The Board has evaluated the April 1998 Board decision.  The 
Board is unable to discover any error or law or fact which 
would constitute clear and unmistakable error in the April 
1998 Board decision.  In fact, the Board finds that the 
evidence submitted subsequent to the July 1988 Board decision 
in large part did not bear directly and substantially upon 
the specific matter under consideration, and in great part is 
both cumulative and redundant.  Furthermore, the evidence 
submitted subsequent to the July 1988 Board decision, by 
itself and in connection with the evidence previously 
assembled was not so significant that it needed to be 
considered in order to fairly decide the merits of the 
veteran's claim.  The evidence submitted, in conjunction with 
the evidence already of record also does not create a 
reasonable possibility of an allowance of the veteran's 
claim.  Thus, the Board finds that the facts as known and the 
extant law did not compel a manifestly changed outcome.

The Board in the April 1998 Board decision relied upon a 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in which the Court found that the applicable 
law required that evidence create a reasonable possibility of 
a changed outcome in the claim in order for the evidence to 
be material.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Wilkinson v. Brown, 8 Vet. App. 263, 267 (1995); Blackburn v. 
Brown, 8 Vet. App. 97, 102 (1995).  That holding of the Court 
interpreting material evidence as evidence which creates a 
reasonable possibility of an allowance was subsequently 
reinterpreted in Hodge v. Brown, 155 F.3d 1356 (1998), and in 
subsequent decisions of the Court.

The Board notes that clear and unmistakable error does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e) (1999).  
The statutes and regulations in effect were correctly applied 
at the time of the April 1998 Board decision, despite that 
the interpretation was later changed.  Furthermore, the Board 
finds that the evidence does not show that the outcome would 
have been manifestly different had the changed interpretation 
been applied.

Accordingly, the Board finds that an April 14, 1998, Board 
decision which found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder was not clearly and 
unmistakably erroneous and the veteran's motion for revision 
of that decision is denied.  38 U.S.C.A. § 7111 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 20.1400-20.1411 (1999).


ORDER

A March 18, 1982, Board decision which denied entitlement to 
service connection for a nervous disorder was not clearly and 
unmistakably erroneous and the veteran's motion for revision 
is denied.

An October 20, 1982, Board decision which denied entitlement 
to service connection for a nervous disorder was not clearly 
and unmistakably erroneous and the veteran's motion for 
revision is denied.

An April 14, 1998, Board decision which found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder 
was not clearly and unmistakably erroneous and the veteran's 
motion for revision is denied.




		
	M. W. GREENSTREET
Member, Board of Veterans' Appeals

 


